DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 11-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hudecek et al. (2020/0398894).
Regarding claim 1: Hudecek discloses a computer-implemented method of operating an autonomous driving vehicle, the method comprising: 
in response to determining that an obstacle is blocking at least a portion of a current lane in which an autonomous driving vehicle (ADV) is driving, determining an obstacle boundary of the obstacle (Paragraph 0042-0043 and 0071-0074); 
determining a lane configuration of a road within which the current lane is located based on map data of a map corresponding to the road (Paragraph 0042-0043 and 0071-0074);
determining a passing lane boundary that can be utilized by the ADV based on the lane configuration of the road and the obstacle boundary of the obstacle (Paragraph 0042-0043 and 0071-0074);
 calculating a passable area boundary within the passing lane boundary based on a size of the ADV, wherein the passable area is utilized by the ADV to pass the obstacle without collision (Paragraph 0042-0043 and 0071-0074); and 
planning a trajectory within the passable area boundary to control the ADV to pass the obstacle (Paragraph 0042-0043 and 0071-0074).
Regarding claim 2: Hudecek discloses determining whether the obstacle is a static obstacle; and in response to determining that the obstacle is a static obstacle, determining the obstacle boundary based on a size and a shape of the obstacle (Paragraph 0044).
Regarding claim 3: Hudecek discloses determining whether the obstacle is a dynamic obstacle; Atty. Docket No.: 209922.0481.1 (P440) 23in response to determining that the obstacle is a dynamic obstacle, predicting a moving trajectory of the obstacle; and determining the obstacle boundary based on the moving trajectory of the obstacle (Paragraph 0044).
Regarding claim 4: Hudecek discloses wherein determining the passing lane boundary comprises adjusting a current lane boundary of the current lane by subtracting at least a portion of the obstacle boundary that is within the current lane boundary (Figure 1 and 6a and Paragraph 0042-0044 and 0071-0074).
Regarding claim 5: Hudecek discloses wherein determining a passable area within the passing lane comprises reducing a passing lane width of the passing lane based on a vehicle width of the ADV (Paragraph 0089).
Regarding claim 7: Hudecek discloses wherein determining lane configuration comprises determining a number of lanes within the road and a lane type of each of the lanes based on the map data (Figure 6A and Paragraph 0073).
Regarding claim 8: Hudecek discloses wherein determining a lane boundary that can be utilized by the ADV comprises: determining whether the lane type of the current lane allows the ADV to enter an adjacent lane in order to pass the obstacle based on a set of traffic rules; and expanding the passing lane boundary from a current lane boundary of the current lane to the adjacent lane, in response to determining that the adjacent lane can be utilized by the ADV (Figure 1, 6A and Paragraph 0042-0044, 0071-0074).
Regarding claims 11-15, 17, 18, and 20: These claims contain the same features and limitations as claims 1-5, 7, and 8 above and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 6, 9, 10, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668